McKinstry, J.:
Section 1697, of the Code of Civil Procedure, provides: “When the estate has been fully administered, and it is shown by the executor or administrator, by the production of satisfactory vouchers, that he has paid all sums of money due from him, and delivered up, under the order of the Court, *260all the property of the estate to the parties entitled, and performed all the acts lawfully required of him, the Court must make a judgment or decree discharging him from all'liability to be incurred thereafter.” Until the entry of such a decree “ the trust still continues in contemplation of law, and the executor remains clothed with the duty and authority of his office.” (McCrea v. Haraszthy, 51 Cal. 146,151.) Until the entry of such a decree the estate is not settled. “No claim against any estate which has been presented and allowed is affected by the statute of limitations, pending the proceedings for the settlement of the estate.” (C. C. P., 1569.) This last clause is sweeping, and includes every claim “presented and allowed.”
Judgment affirmed.
Ross and McKee, JJ., concurred.